Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 10/26/2022.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendments and Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 9,13 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10778539 to Hussain et al. (hereinafter “Hussain”).
As to claim 1, Hussain teaches an information handling system comprising (computer implemented method in a system comprising processor and non-transitory computer readable storage medium, Fig. 7, 8, col. 2 ln. 20-42, col. 22 ln. 4-col. 24 ln. 42):
at least one processor (Fig. 7, 8, col. 2 ln. 20-42, col. 22 ln. 4-col. 24 ln. 42); and
a non-transitory memory coupled to the at least one processor (Fig. 7, 8, col. 2 ln. 20-42, col. 22 ln. 4-col. 24 ln. 42);
wherein the information handling system is configured to:
receive telemetry data from a plurality of information handling systems disposed at one or more datacenters (Fig. 7, 8, col. 10 ln. 5- col. 11 ln. 23, receive and detect drift for one or more computing resources of datacenter 702);
determine, based on the telemetry data, one or more drifted information handling systems that differ from other information handling systems in the plurality of information handling systems according to a drift, wherein the one or more drifted information handling systems previously did not differ from the other information handling systems in the plurality of information handling systems according to the drift (Fig. 3, col. 5 ln. 1-10, col. 14 ln. 51-col. 15 ln. 65, determine drifted information handling systems for the differences from previous expected setting 306); and
present a user interface indicating the one or more drifted information handling systems and providing a user interface element configured to remedy the drift of the one or more drifted information handling systems (Fig. 3, col. 16 ln. 66-col. 16 ln. 50, a GUI or APIs may be provided that enable users to select identified instances of configuration drift and indicate whether the user wants to accept the configuration drift and update a corresponding infrastructure template, revert the drifted configuration settings to a baseline configuration (for example, reverting modified configuration values, recreating deleted computing resources, and so forth), or perform other types of remediating actions).
As to claim 3, Hussain teaches the information handling system of claim 1, wherein the user interface comprises a single page display (Fig. 3, col. 16 ln. 66-col. 16 ln. 50, a GUI or APIs may be provided that enable users to select identified instances of configuration drift and indicate whether the user wants to accept the configuration drift and update a corresponding infrastructure template, revert the drifted configuration settings to a baseline configuration (for example, reverting modified configuration values, recreating deleted computing resources, and so forth), or perform other types of remediating actions).
As to claim 4, Hussain teaches the information handling system of claim 1, wherein the drift comprises a difference in one or more hardware components (col. 4 ln. 17-39, the computing resources can include resources implemented by a hardware virtualization service).
As to claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of Outhred and Nickolov teaches the information handling system of claim 1, wherein the drift comprises a difference in software version (col. 3 ln. 6-38, software update).
Regarding claim 9, is essentially the same as claim 1, except that it sets forth the claimed invention as a method rather than a system and rejected for the same reasons as applied hereinabove. 
Regarding claim 13, 15-17, are essentially the same as claim 1, 3-5, except that it sets forth the claimed invention as a method rather than a system and rejected for the same reasons as applied hereinabove. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain, and further in view of U.S. Patent Application Publication No. 20190318039 to Marin Nozhchev (hereinafter “Nozhchev”).
As to claim 2, the rejection of claim 1 is hereby incorporated by reference, Hussain teaches the information handling system of claim 1. Hussain does not explicitly teach wherein the plurality of information handling systems comprise hyper-converged infrastructure (HCI) systems as claimed.
Nozhchev teaches wherein the plurality of information handling systems comprise hyper-converged infrastructure (HCI) systems (par. 0014, managing network resources that are provided in SDDCs based on Hyper-Converged Infrastructure (HCI).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hussain with the teaching of Nozhchev because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Nozhchev would enable Hussain “…to manage network resources in SDDCs to improve performance and efficiencies of network communications between different virtual and/or physical resources of the SDDCs …” (Nozhchev, par. 0002-0003, 0011-0013.)
As to claim 10, the rejection of claim 9 is hereby incorporated by reference, Hussain teaches the method of claim 9. Hussain does not explicitly teach wherein the telemetry is collected via a software agent executing on at least one of the plurality of information handling systems as claimed.
Nozhchev teaches wherein the telemetry is collected via a software agent executing on at least one of the plurality of information handling systems (Nozhchev, par. 0014, 0023-0025).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hussain with the teaching of Nozhchev because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Nozhchev would enable Hussain “…to manage network resources in SDDCs to improve performance and efficiencies of network communications between different virtual and/or physical resources of the SDDCs …” (Nozhchev, par. 0002-0003, 0011-0013.)
As to claim 11, the rejection of claim 10 is hereby incorporated by reference, the combination of Hussain and Nozhchev teaches the method of claim 10, wherein the software agent executes on a management controller of the at least one of the plurality of information handling systems (Nozhchev, par. 0014, 0023-0025.)
Regarding claim 12, is essentially the same as claim 2, except that it sets forth the claimed invention as a method rather than a system and rejected for the same reasons as applied hereinabove. 
Regarding claim 14, is essentially the same as claim 2, except that it sets forth the claimed invention as an article of manufacture rather than a system and rejected for the same reasons as applied hereinabove. 
Claim(s) 6-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain, and further in view of U.S. Patent Application Publication No. 20170034023 to Nickolov et al. (hereinafter “Nickolov”).
As to claim 6, the rejection of claim 5 is hereby incorporated by reference, Hussain teaches the information handling system of claim 5. Hussain does not explicitly teach wherein the user interface element configured to remedy the drift comprises a user interface element configured to initiate a lifecycle management event as claimed.
Nickolov teaches wherein the user interface element configured to remedy the drift comprises a user interface element configured to initiate a lifecycle management event (Nickolov, par. 0267-0291, i.e. “Providing lifecycle events and identification/attributes information”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hussain with the teaching of Nickolov because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Nickolov would allow Hussain to facilitate “…evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/components …” (Nickolov, par. 0002, 0011.)
As to claim 7, the rejection of claim 1 is hereby incorporated by reference, Hussain teaches the information handling system of claim 1. Hussain does not explicitly teach wherein the user interface is configured to allow a user to filter, sort, and search the plurality of information handling systems as claimed.
Nickolov teaches wherein the user interface is configured to allow a user to filter, sort, and search the plurality of information handling systems (Nickolov, Fig. 43-45, par. 0198, 0266, 0289,0843, 1010, 1014, 1025, 1032, 1070, 1105,filter, sort and search). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hussain with the teaching of Nickolov because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Nickolov would allow Hussain to facilitate “…evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/components …” (Nickolov, par. 0002, 0011.)
As to claim 8, the rejection of claim 1 is hereby incorporated by reference, Hussain teaches the information handling system of claim 1. Hussain does not explicitly teach wherein the user interface is configured to provide a plurality of different user interface elements configured to remedy different types of drift of the one or more drifted information handling systems as claimed.
Nickolov teaches wherein the user interface is configured to provide a plurality of different user interface elements configured to remedy different types of drift of the one or more drifted information handling systems (Nickolov, Fig. 7, 8, 21, 30, par. 0016, 0224-0229, 0599-0614, 0810-0827, 0872-0878, providing remedy or recommendations on graphical user interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hussain with the teaching of Nickolov because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Nickolov would allow Hussain to facilitate “…evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/components …” (Nickolov, par. 0002, 0011.)
Regarding claims 18-20, are essentially the same as claim 6-8, except that it sets forth the claimed invention as an article of manufacture rather than a system and rejected for the same reasons as applied hereinabove. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168